DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated December 10, 2020 was submitted on March 10, 2021.  Claims 1, 7 and 10 were amended.  Claims 2, 4, 8 and 9 were previously canceled.  Claims 1, 3, 5-7 and 10-12 are currently pending.
The amendment to claim 10 has overcome the rejection of that claim under 35 U.S.C. §112(b) (¶¶ 6-7 of the Office Action) and that rejection has therefore been withdrawn.
The amendments to the claims have overcome the prior art rejections of the claims (¶¶ 7-63 of the final Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1, 3, 5-7 and 10-12 have been made as detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brushafer et al. (U.S. Patent No. 5,843,542, cited in IDS submitted July 10, 2018) in view of Dunbar et al. (U.S. Patent Application Publication No. 2004/0126600 A1) and O’Conner (U.S. Patent No. 5,023,395, cited in previous Office Action).
Regarding claim 1, Brushafer discloses a method comprising: providing a textile layer (FIGS. 1, 2, 1b, col. 5, lines 34-38 of Brushafer, sleeve #16 comprising fabric #10); providing a film layer having a first thickness (FIG. 1b, col. 5, lines 34-38 of Brushafer, sleeve #16 comprising cover layer #18 formed from metalized reflective film; film would necessarily have a thickness); providing a metal layer having a second thickness (FIG. 1b, col. 5, lines 34-38 of Brushafer, sleeve #16 comprising cover layer #18 formed from metalized reflective film; metalized layer on film would necessarily have a thickness); bonding the film layer directly to the textile layer (col. 5, lines 34-38 of Brushafer, adhesive bonded metalized film); and bonding 
Brushafer does not specifically disclose providing the film as a preshrunk polymer film.  Dunbar, however, discloses an insulator for electrical conductors comprising a preshrunk polymer (i.e., polyimide) film (Abstract, [0002] of Dunbar, polyimide film as insulation for electrically conductive wire; [0083] of Dunbar, film is heat stabilized to relax strains which would result in shrinkage; film is therefore pre-shrunk).  Dunbar also discloses that the polymer film can be metallized (i.e., sputtered with metal or directly bonded to a metal foil layer) ([0075] of Dunbar).  According to Dunbar, the heat-stabilized film has high dimensional stability ([0001] of Dunbar).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a preshrunk polymer film bonded to a metal foil layer as the metallized reflective film in the method of Brushafer in order to provide a cover layer with improved thermal dimensional stability as taught by Dunbar ([0001] of Dunbar).  Improving thermal dimensional stability of the cover layer as taught by Dunbar would necessarily reduce shrinkage during use thereby reducing the tendency of the cover layer to crack.  The method of Brushafer in view of Dunbar is therefore also a method of reducing cracking (i.e., breakage) in a foil layer of a wrappable textile sleeve.
Dunbar discloses that the thickness of the polymer film is between about 0.0001 inches and 0.00025 inches ([0059] of Dunbar, film thickness of 1-500 microns or 0.00004-0.02 inches which encompasses the claimed thickness range).
Neither Brushafer nor Dunbar specifically disclose that the thickness of the metal foil layer is between about 0.00035 inches and 0.0010 inches.  O’Conner, however, discloses a cable shielding tape comprising an insulating film laminated to a metallic foil wherein the foil layer has a thickness of 0.00025 to 0.004 inches (Abstract, col. 5, lines 3-5 of O’Conner).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a metallic foil having a thickness of 0.00025 to 0.004 inches as a metal foil layer in the modified method as such a thickness of foil was disclosed as suitable for use as electrical shielding in a commercial electrical insulating film as taught by O’Conner (col. 5, lines 3-5 of O’Conner).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 5, Brushafer discloses providing the textile layer as a woven layer (FIGS. 1 and 2 of Brushafer).
Regarding claim 6, Brushafer discloses that the textile layer has a plurality of discrete circumferentially extending annular bands formed from circumferentially extending weft yarns .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brushafer in view of Dunbar and O’Conner as set forth above with respect to claim 1, and further in view of Pechhold (U.S. Patent No. 3,816,643, cited in previous Office Action).
Regarding claim 3, neither Brushafer, Dunbar nor O’Conner disclose that the metal foil layer is a soft aluminum.  Pechhold, however, discloses an aluminum shield for an electrical conductor wherein the aluminum shield is a dead soft aluminum foil (Abstract, col. 4, lines 7-8 of Pechhold).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use dead soft aluminum as the metal foil layer in the method of Brushafer in view of Dunbar and O’Conner since Pechhold discloses that soft aluminum is suitable for use as a shielding material for electrical conductors (col. 4, lines 7-8 of Pechhold).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs .
Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brushafer in view of Pechhold, Dunbar and O’Conner.
Regarding claim 7, Brushafer discloses a method consisting of: providing a textile layer (FIGS. 1, 2, 1b, col. 5, lines 34-38 of Brushafer, sleeve #16 comprising fabric #10); providing a film layer having a first thickness (FIG. 1b, col. 5, lines 34-38 of Brushafer, sleeve #16 comprising cover layer #18 formed from metalized reflective film; film would necessarily have a thickness); providing a metal layer having a second thickness and a film layer with one another (FIG. 1b, col. 5, lines 34-38 of Brushafer, sleeve #16 comprising cover layer #18 formed from metalized reflective film; metalized layer on film would necessarily have a thickness); bonding the film layer directly to the textile layer (col. 5, lines 34-38 of Brushafer, adhesive bonded metalized film); and bonding the metal foil layer directly to the film layer (col. 5, lines 34-38 of Brushafer, metalized reflective film would necessarily have a metal layer bonded directly to the film), wherein the textile layer forms an inner layer of the wrappable textile sleeve and the dead soft metal foil layer forms an outer layer of the wrappable textile sleeve (FIG. 1a of Brushafer).
Brushafer does not specifically disclose providing the film as a polymeric film.  Dunbar, however, discloses an insulator for electrical conductors comprising a polymeric (i.e., polyimide) film (Abstract, [0002] of Dunbar, polyimide film as insulation for electrically conductive wire).  Dunbar also discloses that the polymer film can be metalized (i.e., sputtered with metal or directly bonded to a metal foil layer) ([0075] of Dunbar).  According to Dunbar, the resulting film has high dimensional stability ([0001] of Dunbar).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a 
Dunbar discloses that the thickness of the polymer film is between about 0.0001 inches and 0.00025 inches ([0059] of Dunbar, film thickness of 1-500 microns or 0.00004-0.02 inches which encompasses the claimed thickness range).
Dunbar does not specifically disclose providing the metal foil layer as “dead soft metal foil”.  Pechhold, however, discloses an aluminum shield for an electrical conductor wherein the aluminum shield is a dead soft aluminum foil (Abstract, col. 4, lines 7-8 of Pechhold).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use dead soft aluminum as the metal foil layer in the method of Brushafer in view of Dunbar since Pechhold discloses that soft aluminum is suitable for use as a shielding material for electrical conductors (col. 4, lines 7-8 of Pechhold).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In 
Neither Brushafer nor Dunbar specifically disclose that the thickness of the metal foil layer is between about 0.00035 inches and 0.0010 inches.  O’Conner, however, discloses a cable shielding tape comprising an insulating film laminated to a metallic foil wherein the foil layer has a thickness of 0.00025 to 0.004 inches (Abstract, col. 5, lines 3-5 of O’Conner).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a metallic foil having a thickness of 0.00025 to 0.004 inches as a metal foil layer in the modified method as such a thickness of foil was disclosed as suitable for use as a foil layer in a commercial electrical insulating film as taught by O’Conner (col. 5, lines 3-5 of O’Conner).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 10, Dunbar discloses providing the polymer film as a preshrunk polymer film ([0083] of Dunbar).
Regarding claim 11, Brushafer discloses providing the textile layer as a woven layer (FIGS. 1 and 2 of Brushafer).
Regarding claim 12, Brushafer discloses that the textile layer has a plurality of discrete circumferentially extending annular bands formed from circumferentially extending weft yarns with adjacent bands having weft yarns with different diameters from one another (FIGS. 1 and 1b, col. 5, lines 10-12 of Brushafer, weft members #14a and #14b of alternating large and small diameter).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Brushafer teach a metalized reflective film or an aluminum foil layer and not a metal foil layer bonded to a polymeric film as recited in claims 1 and 7 (pg. 6, 1st full ¶ of the amendment).  Metalized films (i.e., films covered or coated with metal) as disclosed by Brushafer, however, include polymer films bonded with a metal foil layer.  In addition, Dunbar discloses polymer films bonded with a metal foil layer as an insulator for wrapping electrical conductors ({[0002], [0075] of Dunbar).
The applicant also asserts that Brushafer does not disclose a polymeric film layer having the claimed thickness as recited in claims 1 and 7 (pg. 6, 1st
The applicant also asserts that O’Conner discloses the foil layer as the inner layer and the proposed combination with Brushafer is therefore improper (¶ spanning pp. 6-7 of the amendment).  O’Conner, however, is being relied upon for the metal foil thickness and not the placement of the metal foil layer.  Moreover, O’Conner discloses that metal foils having the claimed thickness are suitable for use in electrical cable wraps.  Brushafer disclose the metal foil layer as the outer layer (FIG. 1a of Brushafer).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746